DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 8, 9, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang; Feng et al. US PGPUB 20190200383 A1 in view of PARK; Hyunhee et al. US PGPUB 20210211927 A1.

Regarding claim 1. Jiang teaches A method comprising: 
receiving, by a first device, a trigger frame (Fig. 4, 406, from a  a soft enabled access point ([0036] The user device(s) 120 (e.g., 124, 126, or 128) and/or AP(s) 102 may include … a software enabled AP (SoftAP),) a trigger frame via a unicast transmission, ([0050] Each UL NDP TF (e.g., UL NDP TF 239 may trigger AS 233 and UL NDP TF 241 may trigger AS 234) may only trigger one anchor station,) configured to schedule the first device for an uplink transmission by the first device, ([0024] For example, after receiving the trigger frame, the anchor STA will response with HE SU PPDU NDP, such that the passive client can receive and decode the SU NDP.) and transmitting, by the first device to the, soft enabled access point, the response frame via a single user physical layer convergence protocol (PLCP) protocol data unit (SU PPDU). ([0024] anchor STA will response with HE SU PPDU NDP, such that the passive client can receive and decode the SU NDP.) 
Jiang does not teach wherein the trigger frame including a common field and a user field, the common field including a first set of fields, the user field including a second set of fields; generating, by the first device, a response frame, in response to a first subset of the first set of fields and a second subset of the second set of fields;
However Park teaches 
the trigger frame including a common field ([0018] FIG. 10 illustrates an example of a common information field.) and a user field, ([0019] FIG. 11 illustrates an example of a sub-field included in a per user information field.) the common field including a first set of fields, (Fig. 10) the user field including a second set of fields; (Fig. 11) 
generating, by the first device, a response frame, ([0102-0112] e.g. defining an uplink PPDU in response to the trigger frame of FIG. 9) in response to a first subset of the first set of fields ([0103] the Length field 1010 of the trigger frame may be used for indicating the length of its respective uplink PPDU.) and a second subset of the second set of fields; ([0111] The sub-fields of FIG. 11 may include a Coding Type field 1130. The Coding Type field 1130 may indicate the coding type of the uplink PPDU transmitted in response to the trigger frame of FIG. 9. ) 
in order to improve network performance [0008]
Jiang and Park are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Jiang with the technique of trigger frame in Park in order to improve network performance. 

Regarding claim 3. Jiang and Park teaches The method of claim 1, Jiang does not teach wherein the first subset of the first set of fields includes a type field indicating a type of action to trigger, and a length field indicating a length of the response frame.
However, Park teaches wherein the first subset of the first set of fields includes a type field indicating a type of action to trigger ([0107] A trigger type field 1060 may indicate a purpose for which the corresponding trigger frame is being used, e.g., general triggering, triggering for beamforming, and so on, a request for a Block ACK/NACK, and so on.), and a length field indicating a length of the response frame ([0103] the Length field 1010 of the trigger frame may be used for indicating the length of its respective uplink PPDU.)
in order to improve network performance [0008]
Jiang and Park are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Jiang with the technique of trigger frame in Park in order to improve network performance. 

Regarding claim 5. Jiang and Park teaches The method of claim 1, Jiang does not teach wherein the second subset of the second set of fields includes an identification field identifying the first device.
wherein the second subset of the second set of fields includes an identification field identifying the first device. (Fig. 11, User Identifier 1110) 
in order to improve network performance [0008]
Jiang and Park are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Jiang with the technique of trigger frame in Park in order to improve network performance. 

Regarding claim 7. Jiang and Park teaches The method of claim 1, Jiang teaches wherein the first device comprises a head wearable display (HWD), a controller, a smart watch, or a mobile device.  ([0036] a wearable wireless device (e.g., bracelet, watch, glasses, ring, etc.)) 

Regarding claim 9, 11, 13, 15. Jiang and Park teaches A first device comprising: one or more processors (Jiang Fig. 6, 602, 624, 604, 606) configured to perform the method as recited in claim 1, 3, 5, 7 and 8.  They are rejected for the same reasons above. 

Regarding claim 17 and 19. Jiang and Park teaches A non-transitory computer readable medium comprising instructions when executed by one or more processors of a first device (Jiang Fig. 6, 602, 624, 604, 606) cause the one or more processors to perform the method recited in claim 1 and 3.  They are rejected for the same reasons above. 


Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Park as applied to claim1, further in view of HAN; Jonghun et al. US PGPUB 20210377368 A1.
	Regarding claim 2. Jiang and Park teaches The method of claim 1, but it does not teach wherein generating, by the first device, the response frame includes: generating, by the first device, the response frame, irrespective of a third subset of the first set of fields and a fourth subset of the second set of fields.
	However, Han teaches 
generating, by the first device, the response frame includes: generating, by the first device, the response frame, ([0168] “the trigger frame according to an embodiment of the present disclosure may trigger uplink transmission of an FD A-PPDU (Frequency Division Aggregated PPDU) composed of a plurality of PPDUs supporting the same or different standards based on the above-described configurations.”) 
irrespective of a third subset of the first set of fields and a fourth subset of the second set of fields. ([0346] “the trigger frame includes only information for HE STA and information for EHT+ STA, and even if information for EHT STA is omitted, the HE STA may ignore information fields between the EHT common information field and the FCS field.” Fig. 5 shows “fields between the EHT common information field and the FCS field” includes common info and user info.) 
	in order to improve network throughput by supporting WLAN EHT bandwidth.  ([0006])
	Jiang and Han are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Jiang with the technique of EHT trigger frame in Han in order to improve network throughput. 

Regarding claim 4. Jiang and Park teaches The method of claim 3, but it does not teach wherein the type of action includes one of an uplink traffic scheduling, a buffer status report poll, or a bandwidth query report poll.
However, Han teaches wherein the type of action includes one of an uplink traffic scheduling, a buffer status report poll, (Fig. 7, value 4) or a bandwidth query report poll. (Fig. 7, value 6) 
	in order to improve network throughput by supporting WLAN EHT bandwidth.  ([0006])
	Jiang and Han are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Jiang with the technique of EHT trigger frame in Han in order to improve network throughput. 

	Regarding claim 10 and 12. Jiang and Park Han teaches A first device comprising: one or more processors (Park Fig. 23, processor 2310, 2360) configured to perform the method as recited in claim 2 and 4.  They are rejected for the same reasons above. 

Regarding claim 18 and 20. Jiang and Park and Han teaches A non-transitory computer readable medium comprising instructions when executed by one or more processors of a first device (Jiang Fig. 23, Memory) cause the one or more processors to perform the method recited in claim 2 and 4.  They are rejected for the same reasons above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468